Citation Nr: 0844001	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-10 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  After the initial adjudication of 
the issues on appeal was accomplished, the veteran's claims 
folder was transferred to the Montgomery RO.


The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not establish a current 
disability of the left leg separate from the veteran's 
service-connected degenerative joint disease (DJD) of the 
left knee.


CONCLUSION OF LAW

The veteran does not have a left leg disorder that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The veteran served on active duty from July 1989 to May 1997.  
A review of his service treatment records (STRs) reflects 
that he was treated for left knee complaints on a number of 
occasions.  There are no entries relating to complaints or 
treatment for a separately identifiable condition involving 
the left leg.  

The veteran originally sought entitlement to service 
connection for a left knee disorder in March 2000.  The claim 
was denied in April 2000 and again in February 2001.  He 
reopened his claim for service connection for a left knee 
disorder in August 2003, at the same time he sought service 
connection for a left leg disorder.

The veteran was afforded a VA examination in November 2003.  
His complaints involving the left knee and left shoulder were 
noted by the examiner.  He did not provide any complaints 
regarding his left leg and no such findings were made by the 
examiner.

His claim for service connection for a left leg disorder was 
denied in March 2004 as there was no evidence of a current 
disability.  The veteran was granted service connection for 
DJD of the left knee by way of a rating decision in February 
2005.  

The veteran submitted his notice of disagreement (NOD) in May 
2004.  He did not specify any particular left leg disorder.  
He stated that his condition was "service connected" and 
that his STRs needed to be researched.

The veteran submitted copies of STR entries in January 2005.  
There were no entries regarding a left leg disorder.  His 
claim was again denied in February 2005 and a statement of 
the case (SOC) was issued in March 2005.  He perfected his 
appeal in March 2005.  

The veteran submitted a VA treatment record dated in August 
2005 that related to the left knee.  He also submitted 
private treatment records from K.K. Taylor, M.D., dated in 
September 2006.  The records pertained to treatment provided 
for the veteran's left knee.  There was no reference to a 
separate disorder involving the left leg.  

The RO wrote to the veteran and asked him to identify the 
left leg disorder he believed was at issue in August 2007.  
The veteran did not respond to the letter

Additional VA records, for the period from May 2007 to 
September 2007, were associated with the claims folder.  
There were no entries pertaining to any type of a left leg 
disorder separate from the veteran's left knee disability.

The veteran was afforded a VA examination in March 2008 to 
assess his status following his left knee surgery.  The 
veteran presented no complaints of a left leg disorder and 
the examiner did not provide any impression, assessment or 
diagnosis of one.

The Board notes that the veteran was not issued a 
supplemental statement of the case (SSOC) that addressed the 
VA outpatient record from August 2005, the operative report 
from Dr. Taylor, the additional VA outpatient records from 
2007, or the VA examination report of March 2008.  The Board 
notes that 38 C.F.R. § 19.31 (2008) provides that a SSOC will 
be issued if, after issuance of the SOC, the agency of 
original jurisdiction receives additional pertinent evidence.  
There was no requirement to issue a SSOC in this case.  The 
veteran's claim had been denied on the bases of no evidence 
of a left leg disorder in service and no evidence of a 
current left leg disorder.  The evidence added to the record 
since the SOC of March 2005 did not provide evidence of a 
current left leg disorder.  Thus the evidence was not 
pertinent and no SSOC was required.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau.  In this case, the 
medical evidence does not demonstrate any type of a left leg 
disorder separate from the veteran's service-connected left 
knee disorder. 

The Board notes that the veteran is competent to provide lay 
evidence of symptoms and, in some instances, lay evidence 
that can establish a diagnosis where he is competent to 
identify the medical condition.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  However, in this case, the 
medical evidence does not support the existence of the 
claimed disorder at any time.  Moreover, the veteran has not 
remotely described the claimed disorder, despite the specific 
request of August 2007, such that his competency to establish 
the presence of a left leg disorder is not an issue.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board concludes that, without any current 
medical evidence of a left leg disorder, service connection 
must be denied.  See Brammer; Rabideau.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a left leg disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim for disability 
compensation benefits was submitted in August 2003.  The RO 
initially wrote to the veteran in October 2003.  The RO 
advised the veteran of the evidence required to substantiate 
his claim for service connection.  He was given specific 
examples of the types of information that would help to 
substantiate his claim.  The letter also advised the veteran 
of the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  

The veteran did not respond to the RO's letter.  His claim 
was denied in March 2004.  He submitted his NOD in May 2004.

The RO again wrote to the veteran in September 2004.  The 
same information on what was required to substantiate his 
claim, what VA would do in the development of the claim and 
what they veteran was required to do was provided.  He was 
informed of the evidence of record.  He submitted duplicate 
copies of STRs in response to the letter in January 2005.

The RO wrote to the veteran a third time in August 2007.  In 
addition to providing the same notice on the claim as the two 
previous letters, the RO asked the veteran to identify a 
specific left leg disorder.  The letter also provided the 
veteran with the notice set forth by the Court in Dingess.  
The veteran did not respond to the letter.  As noted, the 
veteran's claim was not re-adjudicated thereafter with the 
issuance of a SSOC.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran is 
reasonably expected to understand what is required to 
substantiate his claim for service connection based on the 
documents provided to him by the RO to include the rating 
decision and SOC.  He submitted his claim in August 2003 and 
was immediately advised of what was required to establish 
service connection.  His claim was denied in March 2004; 
however, the RO wrote to him again in September 2004 advising 
him of what was required to establish service connection.  

The veteran's claim was re-adjudicated in March 2005 and the 
SOC was issued to him at that time.  The veteran has not been 
prohibited from meaningful participation in the adjudication 
of his claim such that it affects the essential fairness of 
the adjudication.  He was furnished notice on three separate 
occasions.  He responded to the letter of September 2004 by 
submitting duplicate STRs.  See Sanders, 487 F.3d. at 889.  

Further, despite the lack of re-adjudication following the 
notice required by Dingess in August 2007, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the disability rating and effective date 
to be assigned are rendered moot.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to his claim has been obtained.  The evidence 
developed in this claim includes the veteran's STRs, medical 
evidence submitted by the veteran, VA outpatient records, and 
VA examination reports.  The veteran elected to not have a 
hearing.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.  The Board finds that VA has complied, 
to the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In that regard, the Board notes that it considered whether a 
VA examination specific to his left leg claim was required.  
Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the first element to be addressed 
when determining whether a VA examination is required is 
whether there is competent evidence or a current disability.  
The second element to be addressed is whether the evidence 
establishes that the veteran suffered an in-service event, 
injury or disease.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, the 
medical evidence of record does not show the presence of a 
left leg disability separate and apart from the service-
connected knee disability, let alone the presence of a left 
leg disability that may be related to service.  As the Board 
found that the preponderance of the evidence weighs against 
the veteran's claims for service connection, a VA examination 
is not required in this case.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

ORDER

Entitlement to service connection for a left leg disorder is 
denied.


REMAND

The veteran is also seeking entitlement to service connection 
for hypertension.  The veteran's STRs do not reflect a 
diagnosis of, or treatment for, hypertension.  However, there 
is an entry noting that the veteran underwent several days of 
twice-daily blood pressure readings in the latter part of 
September 2006 and first part of October 2006.  

The veteran was afforded a VA examination in November 2003.  
The examiner noted that the veteran reported he was not 
receiving any treatment for hypertension.  The examiner 
reviewed the veteran's STRs, to include the daily blood 
pressure readings.  The examiner stated that the STRs showed 
a questionable diagnosis of systolic hypertension in service.  
The examiner further stated that the veteran currently did 
not have hypertension as his readings at the time of the 
examination were said to be normal.

The RO denied the veteran's claim, in part, on the basis that 
the veteran did not have a current disability.  

As noted, supra, VA treatment records for the period from May 
2007 to September 2007 were associated with the claims 
folder.  The records reflect that the veteran was diagnosed 
with hypertension and prescribed medication for treatment.  
The records do not indicate when this diagnosis was first 
made.  Further, the records do not address the question of a 
possible etiology to service.

The veteran was not issued a SSOC to address this new 
evidence.  See 38 C.F.R. § 19.31.  Unlike the issue involving 
his left leg disorder, the VA treatment records are pertinent 
to the veteran's claim for service connection for 
hypertension as they now demonstrate a current disability.  
The veteran must be furnished a SSOC that considers this 
additional evidence.

Further, in light of the blood pressure readings in service, 
and evidence of a current disability, a new VA examination is 
required to address the possibility of a nexus to service.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from September 29, 2007, to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the veteran 
that are not already of record.  

The veteran should be asked to 
specifically identify when and where he 
was first diagnosed and treated for his 
hypertension.

2.  The RO should associate with the 
claims folder and VA medical records 
pertaining to the veteran that are dated 
from September 29, 2007, to the present.

3.  Upon completion of the above, the 
veteran should be afforded a VA 
examination.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review as 
part of the examination process.  The 
examiner is requested to: 1) determine 
when they believe the veteran's 
hypertension was first manifested based 
on the evidence of record; and 2) offer 
an opinion as to whether there is at 
least a 50 percent probability or greater 
that the veteran's hypertension is 
related to his military service.  A 
complete rationale for all opinions 
expressed must be provided.

4.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran, and his representative, must be 
furnished with a supplemental statement 
of the case that addresses all evidence 
added to the record since the SOC of 
March 2005 and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


